Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Christopher Anderson 11/19/21.
The application has been amended as follows: 

1-20.  (Canceled).
21.	(Currently Amended) A financial service account system comprising:
a non-transitory memory storing instructions; and
a processor configured to execute the instructions to:
receive historical account data for a plurality of accounts;
interpret the historical account data for use in an optimization model, wherein interpreting the historical account data includes consolidating the historical account data;
apply [[an]] the optimization model to the historical account data to model likely outcomes associated with a plurality of underwriting criteria, wherein the underwriting criteria comprise data required for risk assessment;
determine estimated optimal credit limits for the plurality of accounts based on the likely outcomes;
, the best fit model including at least one of a linear regression or a logistical regression;
receive a request for an increased credit limit for a user account, wherein the request includes account data for the user account, the account data representing a current value for the at least one of the underwriting criteria;
analyze the current value using the statistical approximation to determine an optimal credit limit corresponding to the current value based on the best fit model; and
assign the optimal credit limit to the account based on the determination.
22.	(Canceled).
23.	(Canceled).
24.	(Previously Presented) The system of claim 21, wherein the optimization model is generated based on a level of accuracy.
25.	(Previously Presented) The system of claim 24, wherein the level of accuracy is based on the plurality of the account data criteria.
26.	(Canceled).
27.	(Canceled).
28.	(Canceled).
29.	(Previously Presented) The system of claim 21, wherein the analysis using the statistical approximation is performed on the current values for which at least 80% of customers have data available.
30.	(Previously Presented) The system of claim 21, wherein the historical account data comprises at least past customer behavior data.
31.	(Previously Presented) The system of claim 21, wherein the historical account data comprises at least customer demographic and financial data.
32.	(Currently Amended) A method comprising:
receiving, by at least one processor from a storage device, historical account data for a plurality of accounts;
interpreting the historical account data for use in an optimization model, wherein interpreting the historical account data includes consolidating the historical account data;
applying, by the at least one processor, [[an]] the optimization model to the historical account data to model likely outcomes associated with a plurality of underwriting criteria, wherein the underwriting criteria comprise data required for risk assessment;
determining estimated optimal credit limits for the plurality of accounts based on the likely outcomes;
generating, by the at least one processor, a statistical approximation based on the estimated optimal credit limits using one or more of the underwriting criteria, the statistical approximation representing a best fit model correlating at least one of the underwriting criteria to the estimated optimal credit limits, the best fit model including at least one of a linear regression or a logistical regression;
receiving, by the at least one processor via a communications interface, a request for an increased credit limit for a user account, wherein the request includes account data for the user account, the account data representing a current value for the at least one of the underwriting criteria;
analyzing, by the at least one processor, the current value using the statistical approximation to determine, by the at least one processor, an optimal credit limit corresponding to the current value based on the best fit model; and
assigning, by the at least one processor, the optimal credit limit to the account based on the determination.
33.	(Canceled).
34.	(Canceled).
35.	(Previously Presented) The method of claim 32, wherein the historical account data comprises at least one of: past customer behavior data or customer demographic and financial data.
36.	(Previously Presented) The method of claim 32, wherein the statistical approximation provides at least a level of confidence for the optimal credit limit.
37.	(Previously Presented) The method of claim 32, wherein the optimization model is generated based on a predefined level of accuracy.
38.	(Currently Amended) A non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations comprising:
receiving historical account data for a plurality of accounts;
interpreting the historical account data for use in an optimization model, wherein interpreting the historical account data includes consolidating the historical account data;
applying [[an]] the optimization model to the historical account data to model likely outcomes associated with a plurality of underwriting criteria, wherein the underwriting criteria comprise data required for risk assessment;
determine estimated optimal credit limits for the plurality of accounts based on the likely outcomes;
generating a statistical approximation based on the estimated optimal credit limits using one or more of the underwriting criteria, the statistical approximation representing a best fit model correlating at least one of the underwriting criteria to the estimated optimal credit limits, the best fit model including at least one of a linear regression or a logistical regression;
receiving a request for an increased credit limit for a user account, wherein the request includes account data for the user account, the account data representing a current value for the at least one of the underwriting criteria;
analyzing the current value using the statistical approximation to determine an optimal credit limit corresponding to the current value based on the best fit model; and
assigning the optimal credit limit to the account based on the determination.
39.	(Canceled).
40.	(Previously Presented) The non-transitory computer readable medium of claim 38, wherein the historical account data comprises at least one of: past customer behavior data or customer demographic and financial data.








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

21,24-25,29-32,35-38 and 40. 
The most relevant art of record is US Patent Publication 2008/0221972 to Megdal and US patent Publication to Saxena 2006/0161487. US Patent Publication 2004/0199445 to Eder is also relevant. On interference search US Patent 8498915 also to Eder has been identified.  A non-patent literature document by “using credit cards for overdraft protection” Bank Rate.com 2013 was also identified.

Claims 32, 21 and 38 respectively contain the allowable feature that is similar but broader than the allowed parent case now patent 10,762560. 
“generating, by the at least one processor, a statistical approximation based on the estimated optimal credit limits using one or more of the underwriting criteria, the statistical approximation representing a best fit model correlating at least one of the underwriting criteria to the estimated optimal credit limits, the best fit model including at least one of a linear regression or a logistical regression;
receiving, by the at least one processor via a communications interface, a request for an increased credit limit for a user account, wherein the request includes account data for the user account, the account data representing a current value for the at least one of the underwriting criteria;
analyzing, by the at least one processor, the current value using the statistical approximation to determine, by the at least one processor, an optimal credit limit corresponding to the current value based on the best fit model; and”




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Artificial Intelligence at Countrywide”, IEEE 2011. 
“Credit Evaluation Model of Loan Proposals for Indian Banks”, IEE 2011

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698